﻿Mr. President, it gives the delegation of the Republic of Iraq great pleasure to extend to you its heartfelt felicitations on your election to the presidency of the thirty-fourth session of the General Assembly. I wish you complete success in the discharge of the duties of this high office, and would like to stress that the delegation of my country will exert its best endeavours, as it has done at past sessions, to participate actively in the work of this session in order to attain the goals assigned to it. Your vast experience at the United Nations, particularly your chairmanship over many years of the Special Committee on decolonization, ensure that you will preside over the deliberations of the General Assembly efficiently and successfully.
313.	I am also glad to express our appreciation to your predecessor, Mr. Indalecio Lievano of Colombia, for is valuable efforts as President of the thirty-third session of the General Assembly.
314.	The developments witnessed by the world this year are grave and constitute a threat to peace in many regions of the world. Perhaps the gravest of these developments are the schemes perpetrated in our Arab region, the implementation of which has begun to threaten our security and stability and constitute a setback to the cause of peace in the world as a whole.
315.	In my statement last year 1 called attention to the risks involved in the plans for the so-called peaceful settlement in the Middle East, which the United States of America has exerted all its material and moral efforts to implement successfully in the Arab region. I made special reference to the results of the Camp David agreements and tried to give a true picture of the aims of the so-called peaceful settlement which are based on nullifying the Palestinian existence and liquidating the cause of the Palestinian people. We declared at the time, as did the entire Arab nation, particularly the Palestinian people, inside and outside its occupied homeland, our vehement and categorical rejection of the two agreements, and singled out a number of essential elements in discussing the Palestinian question and the Middle East. We stressed that the United Nations should assume its full responsibility to make the Zionist forces of occupation withdraw from the Palestinian and Arab territories without giving the Zionist entity any political advantages. We reiterate our position that the Palestinian question should be discussed within the framework of the United Nations and in the presence of the representatives of the Palestinian people in conformity with General Assembly resolution 3236 (XXIX). We reject all unilateral schemes for settlements which would not be conducive to a just and durable peace.
316.	We have warned that the continuation of material and particularly military support for the racist regime in Tel Aviv will lead to the escalation of tension and the continuation of conflict in the Arab region which, in turn, will threaten peace and security in the world, particularly with the proliferation of nuclear weapons to the Middle East which has become a reality. In this context I wish to refer to agenda item 121, entitled "Israeli nuclear armament", proposed by our delegation this year in document A/34/142, which reflects the mounting Zionist expansionist attempts to impose capitulation on the Arab nation through the use of every method of terror and blackmail, including nuclear blackmail. I trust that this question will receive the attention it merits from the General Assembly at its current session.
317.	The Zionist schemes for imposing occupation and capitulation on the Palestinian people and the Arab nation, with full support from United States imperialism, culminated in the signing of a separate peace treaty on 26 March 1979 between the Egyptian Government and the Zionist entity. Notwithstanding the fact that this treaty is a bilateral agreement, its effects on the Palestinian question, the Arab world and the international community are grave indeed. The treaty is in essence a tripartite alliance which basically contradicts the United Nations resolutions on the Palestinian question and runs counter to the interests of the Arab Palestinian people and the interests of all Arab States. Its aim is well-known to all since the Camp David agreements set up its framework with the goal of perpetuating Zionist occupation, liquidating the Palestinian question and imposing domination on the Arab States.
318.	Article VI, paragraph 5, of the Egyptian-Israeli treaty provides that:
" . . . in the event of conflict between the obligations of the parties under the present treaty and any of their Other obligations, the obligations under this treaty will be binding and implemented." 
This provision nullifies any obligations undertaken by the Egyptian Government in support of the Palestinian cause in conformity with the resolutions of the United Nations and of the non-aligned movement. The Egyptian Government did not stop at withdrawing its support from this issue of the destiny of the Palestinians under the agreement, but it also took it upon itself to speak and negotiate on behalf of the Palestinians regarding the autonomy formula proposed by Israel, which had been categorically rejected by the Palestinian people. On this matter, the Zionist leaders have always insisted on the fact that this constituted nothing more than a limited, local administrative government relating to the people, and not to the land.
319.	The pressures on the Palestinian people to force them to accept the formula of autonomy, which were created by the treaty of capitulation and continue with the support of the United States, violate the right of the Palestinian people to self-determination and to their inalienable rights which have been recognized by the General Assembly in numerous resolutions.
320.	The Camp David agreements and the separate treaty, as well as the exchange of letters that accompanied the treaty, contradict United Nations resolutions on Jerusalem, since those letters confirmed Israel's control over Arab Jerusalem, which the Zionist leaders stress will remain for ever the capital of Israel. Those separate agreements also violate the resolutions of the General Assembly on the right of those Palestinians who have left their lands since 1948 as a result of the Zionist aggression, which has continued through the 1967 aggression. These agreements give Israel the right of veto on the return of the Palestinians who left the occupied territories in 1967. The rights of the Palestinians who were the victims of Zionist aggression in 1948 were totally ignored.
321.	If the Egyptian-Israeli treaty is really a treaty of peace, why is there a continuous flow of United States weapons, more highly sophisticated than ever before, to the Israeli military establishment in larger quantities than ever before? The requests of the Egyptian regime for United States military weapons expose the area to the dangers of a new war and leave the door wide open for United States military presence and an escalation of tension in the Middle East.
322.	The United States press reported that Sadat had expressed his willingness to play a major military role in support of the West if he were provided by the United States with modern weapons worth billions of dollars. Responsible United States sources said that Sadat had made this offer to United States Secretary of Defence Harold Brown during a long meeting between the two. Those sources affirmed that the Egyptian President requested 300 F-16 fighter-bombers, hundreds of tanks and missiles, and thousands of military personnel carriers and trucks. In return, Sadat would undertake to ensure the stability of the area extending between Algeria and Afghanistan and from the Mediterranean to Somalia. Sadat stressed that he would not use those weapons in the Arab-Israeli conflict. Should the United States respond to Egypt's request, Sadat would contribute to the establishment of a military balance in the Middle East through Egypt's force and distribute the Soviet weapons in Egypt's possession among the small friendly States in the Middle East and Africa. The United States sources added that Sadat's thinking was for him to be the policeman of the area and for his role to extend beyond his near neighbours. In other words, Sadat made it clear that he wanted Egypt to be an alternative to Iran but on a more massive scale than Iran during the days of the Shah.
323.	Cairo was visited by numerous United States military delegations for this purpose in order to work out the details of the large-scale shipment of military hardware to be received by Egypt from the United States as part of the Egyptian-Israeli peaceful settlement. How can one reconcile a peaceful settlement with the United States weapons transactions which have begun to threaten the security of the Arab and African countries? The United States leaders do not hesitate to issue open threats to the effect that they are prepared to use force in the Arab area, and especially in the Arabian Gulf, if their interests are exposed to ' danger. In fact, the size of the United States naval presence in the region has recently increased. The escalation of the United States military presence in the region has as its aim the strengthening of ties and cooperation with the racist regimes in southern Africa and the creation of an axis between those regimes and Egypt and Israel in order to suppress the national liberation movements and protect United States imperialist interests.
324.	It has become clear, particularly since the signing of the separate Egyptian-Israeli treaty and the signing of the Camp David agreements, that the aim of all these agreements is to heighten tension in the region and impose capitulation on the Palestinian people and the Arab nation, and not the reverse. The tragedy in southern Lebanon and the daily open aggression, death and destruction against civilian targets and the Lebanese and Palestinian population constitute irrefutable evidence of the insistence of Israel on its expansionist aggression against the Arab nation with the full support of the United States. We are now witnessing the most modern United States F-15 planes making daily raids against our defenceless people in Lebanon and hurling death and destruction at them. Where is the peace which the Zionist circles and their allies are persistently proclaiming? 
325.	We call upon the United Nations to reject and condemn those agreements, which totally flout the resolutions adopted by the General Assembly over the years on the Palestine question and the situation in the Middle East. We wish to recall that the Arab States, as represented by the League of Arab States, vehemently rejected those agreements in their entirety during the meeting of the League Council in Baghdad from 27 to 31 March 1979. The same position was taken by the Tenth Islamic Conference of Foreign Ministers convened at Fez from 8 to 12 May 1979 and the Ministerial Meeting of the Co-ordinating Bureau of the Non-Aligned States in Colombo from 4 to 9 June 1979.
326.	Lastly, the Sixth Conference of Heads of State or Government of Non-Aligned Countries decided by consensus to condemn the Camp David agreements and the Egyptian-Israeli treaty, The Conference also referred the question of suspension of Egypt's membership in the movement to the Co-ordinating Bureau—in its capacity as a special committee—to examine the damages caused by the Egyptian Government to the Arab nation and the Palestinian people, and to present a report to the Foreign Ministers of the movement in 1981, when a decision will be taken regarding the status of Egypt in the movement.
327.	Ever since the signing of the Camp David agreements and the Egyptian-Israeli treaty, attempts have been made to involve the United Nations, in one way or another, in their implementation. We warn against any attempts to give international legitimacy to that unjust treaty, which ignores all the United Nations resolutions relating to the Palestinian question and the inalienable national rights of the Palestinian people, such as their right to regain their homeland, their right to self-determination, the unconditional withdrawal of the Israeli forces from the Arab territories without any gains, and the recognition of the PLO as the sole legitimate representative of the Palestinian people. All the contacts and consultations between Egypt and the Zionist entity with the support of the United States have been held outside the framework of the United Nations and not within it. This constitutes a clear denial of the role of the Organization and an intentional disregard of its resolutions, although the Organization has been playing a central role in this question. Today, our Organization is asked to act as a witness and a party to schemes and conspiracies perpetrated by Zionism and United States imperialism against the Palestinian people and the Arab nation.
328.	The Arab nation rejected from the outset the Camp David agreements. It also vehemently rejected the unilateral peace treaty and considered it to be an aggression causing great harm to the rights and interests of the Arab nation. The Arab Kings and Presidents at the Ninth Arab Summit Conference, as well as the meeting of the Council of the League of Arab States in Baghdad at the level of Ministers for Foreign Affairs and Economy, declared their categorical rejection of these agreements. They condemned the Egyptian regime, the Zionist entity and the United States, and decided not to deal with those agreements and to reject all their political, economic, legal and other consequences. Today, this international Organization is called upon to stand firmly against all attempts to involve it in the implementation of unjust provisions which the United Nations had no role in formulating.
329.	Iraq has always considered the Palestinian question to be the central and pivotal question in its foreign policy. It has provided and continues to provide all help it can to the Palestinian people in the struggle against the Zionist invasion. Despite all the Zionist and the imperialist attempts directed against our Arab nation, our struggle will continue and grow in strength until our just goals are attained and our usurped rights are restored. The Arab nation will not be deflected from this course by treaties and schemes concocted to the exclusion of the people directly concerned, with the aim of usurping their rights and liquidating their cause. In the event of the outbreak of war and the collapse of peace in our region, the Arab nation can never be held responsible, because we are defending our legitimate rights, our land, our very existence and our civilization. World Zionism and those supporting it, particularly the United States, will bear the responsibility for the dire consequences in all spheres of the collapse of peace and the outbreak of war. We will never accept capitulation, whatever the price. The peoples of the world and peace- loving States should discharge their responsibilities before it is too late.
330.	Iraq fully supports the non-aligned movement and is working actively to increase its role and effectiveness and its march toward the establishment of a new system of political and economic relations in the world. The great success of the Sixth Conference of the movement in Havana is a source of deep gratification for us. The Conference deepened the progressive character of non-alignment and adopted firm and clear positions against colonialism, imperialism, racism, including Zionism, and all other forms of foreign domination. Iraq, which considers non-alignment the cornerstone of its foreign policy, is contributing actively and constructively to support the movement at all levels and is looking forward to 1982, when it will play host to the next summit conference of non-aligned countries.
331.	Among the most important goals and principles of the non-aligned movement are total support for and assistance to the liberation movements in southern Africa in their final efforts to put an end to colonialism and racism in the continent. Iraq fully supports the liberation movements of South Africa, Namibia and Zimbabwe and the front-line African States in their just struggle to attain this goal which the United Nations has advocated for so long.
332.	Western imperialist circles continue to conduct a well-planned and vicious campaign in a vain attempt to blame certain petroleum-exporting developing countries for the economic problems besetting the capitalist countries. These same circles do not hesitate to blame the Organization of Petroleum Exporting Countries for the imported inflation of the developing countries, notwithstanding all the available evidence and statistics to the contrary. With a sense of responsibility, Iraq took the initiative of proposing the establishment of an international fund to assist the developing countries in facing the effects of inflation, a fund to which the industrialized countries, regardless of their systems, would contribute annually the equivalent of the inflation which they export to the developing countries. The members of the Organization of Petroleum Exporting Countries would also contribute to the fund on the same basis.
333.	Proposals from various quarters are made from time to time calling for the consideration of the energy problems in isolation from other important issues. We wish to reiterate our firm position that, whether inside the United Nations or elsewhere, the problems of energy should be approached within a comprehensive framework designed to tackle all the principal problems of international economy as decided at the sixth and seventh special sessions of the General Assembly in the context of the new international economic order.
334.	All attempts to use the energy problem in order to divide the ranks of the developing countries have thus far met with failure, because the developing countries have maintained their unity and their determination to adopt a comprehensive approach in all discussion of the international economy. We have no doubt that the new wave of proposals will meet the same fate.
335.	The position of Iraq on all the subjects included in the agenda of this session is well known and I shall refrain from repeating it at this time in order to save the time of the Assembly. Our delegation will, as usual, present our views and positions during the deliberations of the Main Committees and in the Assembly's plenary meetings when we discuss various items on the agenda.